Citation Nr: 0802753	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What rating is warranted for plantar warts on the sole of 
the right foot, from July 14, 2004 to September 13, 2006?

2.  What rating is warranted for plantar warts on the sole of 
the right foot, from September 14, 2006?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993 and from May 1995 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The case was forwarded to the Board by the 
Columbia, South Carolina RO.

The Board notes that in his June 2005 VA Form 9, the veteran 
perfected an appeal for both plantar warts on the sole of the 
right foot, and for an evaluation in excess of 10 percent for 
a healed right knee lateral meniscal tear.  In a July 2006 
correspondence, the veteran indicated he wanted to withdraw 
his appeal regarding his claim for an increased rating for 
the right knee.  Thus, that claim is no longer before the 
Board.

It is evident that the veteran has raised a claim of 
entitlement to service connection for right foot disorders 
other than plantar warts.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDINGS OF FACT

1.  Between July 14, 2004 and September 13, 2006, recurring 
plantar warts on the sole of his right foot were not 
objectively painful on examination, they were not unstable, 
they did not cause a limitation of right foot function, and 
they did not exceed an area greater than six square inches.

2.  From September 14, 2006, recurring plantar warts on the 
sole of his right foot were shown to be objectively painful 
on examination.


CONCLUSIONS OF LAW

1.  Between July 14, 2004 and September 13, 2006, the 
criteria for a compensable evaluation for plantar warts on 
the sole of the right foot were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.519, 4.1, 
4.7, 4.118, Diagnostic Codes 7801, 7803, 7804, 7805, 7819 
(2007).

2.  Effective September 14, 2006, the criteria for a 10 
percent evaluation for plantar warts on the sole of the right 
foot were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.519, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 
7803, 7804, 7805, 7819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in July 2005 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.



Analysis

By a July 2004 rating decision, service connection was 
granted for a plantar wart on the sole of the right foot, and 
assigned a noncompensable evaluation, effective July 14, 
2004.  The veteran appealed, asserting that a compensable 
rating was warranted.

A June 2004 QTC examination indicated that the veteran 
reported a history of plantar warts of the right foot since 
2002.  The veteran had a plantar wart removal surgery in 2003 
without post operative residuals.  The veteran complained of 
pain on the bottom of the right foot due to the wart, and 
examination noted a right foot sole with a plantar wart.  The 
examiner indicated that there was no functional impairment 
resulting from the plantar warts.  Examination further 
revealed no tenderness.

VA medical records dated February to November 2005 revealed 
complaints of right foot pain.  An April 2005 report 
indicated neurovascular keratomas, warts, on the right foot 
with direct pressure from the fifth metatarsal.  An April 
2005 x-ray of the right foot revealed no bony abnormalities, 
and well maintained joint spaces.  The sub fifth keratoma was 
described as being so painful that trimming was not possible.  
A September 2005 podiatry clinic visit revealed a recurrent 
plantar callus, but did not diagnose a plantar wart.  A 
November 2005 report indicated that despite the July 2005 
excision of the lesion on the fifth metatarsal, the lesion 
returned worse than ever.  Further, the physician was unable 
to trim the keratoma lesion due to severe pain.  

In July 2005, the veteran underwent an operation for a Tailor 
bunion deformity of the right foot, a plantar keratoma at the 
sub right fifth metatarsal head, and for a plantar verruca at 
the lateral aspect of the right heel.  

A January 2006 operative report noted surgery resulting in a 
fifth metatarsal head resection of the right foot and 
excision of a clinical neurovascular verruca on the right 
foot.  

A September 2006 VA examination noted that the veteran had 
three separate curettages on his right foot, in 2003, 2005 
and 2006.  In addition to the curettages for plantar warts, 
he had hypertrophic bone removal off the 5th right metatarsal 
head as well as a Tailor bunionectomy.  The veteran 
complained of pain and pruritus, but denied systemic symptoms 
including fever or weight loss.  Examination revealed a 
plantar wart located just inferior to the 5th metatarsal, on 
the right side of the foot.  There was another plantar wart 
on the posterolateral side of the heel.  The warts were 
tender and measured approximately one half centimeter  in 
diameter.  The examiner provided a diagnosis of plantar 
warts, with 0 percent of the exposed skin and 0.5 percent of 
the entire body affected.  

The present appeal involves the veteran's claim that the 
severity of his service-connected right foot plantar warts 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 for benign skin 
neoplasms.  Diagnostic Code 7819 directs that benign skin 
neoplasms are rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or rated on impairment of 
function.  38 C.F.R. § 4.118. 

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling

A 10 percent evaluation is warranted for superficial unstable 
scars. An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 and Note (1).

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  

A scar may also be rated based on limitation of function of 
the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.

The veteran is currently service connected for plantar warts 
of the right foot.  He is not currently service connected for 
any other foot disorder.  Hence, looking at only the service 
connected pathology the Board observes that the June 2004 QTC 
examination found no tenderness or limitation of right foot 
function due to plantar warts.  While VA medical records 
dated February through November 2005 consistently show the 
veteran complained of right foot pain, the clinical record 
documents that this pain was associated with nonservice 
connected plantar keratomas, plantar calluses, and bunions.  
Indeed, between July 14, 2004 and September 13, 2006, the 
appellant's plantar warts were never objectively found to be 
painful, unstable, or to affect right foot function.  Further 
at no time since July 14, 2004, have right foot plantar warts 
been found to cover an area exceeding six square inches.  
Accordingly, while a compensable rating is in order effective 
September 14, 2006, based on examination findings that date 
of plantar wart tenderness, a compensable rating prior to 
that date is not in order.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

As to the veteran's entitlement to a rating in excess of 10 
percent from September 14, 2006, the record  shows that a 20 
percent rating is not warranted under Diagnostic Code 7801, 
as there is no evidence that the warts exceed 12 square 
inches (77 sq. cm.), nor is there any indication of 
limitation of right foot function as a result of the plantar 
warts.  


ORDER

Between July 14, 2004, and September 13, 2006, a compensable 
rating for plantar warts on the sole of the right foot, is 
denied.

Effective September 14, 2006, a 10 percent rating for plantar 
warts on the sole of the right foot, is granted subject to 
the laws and regulations governing the award of monetary 
benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


